Baskin, J.
dissenting:
It appears from the evidence that the plaintiff’s title to. a large portion of the accretion claimed was added to land conveyed to them in 1898 by deeds describing the same by courses and distances from a fixed point, and that said accretion had been added to the land so described long-before the same was conveyed to the plaintiffs. Consequently no title to the accretion, outside of the exterior boundaries of such land, passed to the plaintiffs under *27tbeir deeds. Besides none of said land in the calls of these deeds was bounded by the lake, nor was the lake mentioned therein. Therefore the plaintiffs acquired title only to the band embraced within the metes and'bounds of said deeds.
I cannot, therefore, concur in the decision, and judgment rendered by my associates.